Title: From George Washington to John Carlyle, 25 July 1756
From: Washington, George
To: Carlyle, John



To Colonel John Carlyle, in AlexandriaSir,
[Winchester, 25 July 1756]

As I understand there were many Flock-beds left by the British Forces in Alexandria; and as we are much in want of some for the use of the Hospital—I desire you will detain fifty or sixty for that purpose; and send them here by the most convenient opportunity—If there are pillows, bowlsters or sheets belonging to them—you must detain a proportionable quantity of them. We are in want of two Grindstones, one dozen two-inch chisels; one dozen inch ditto, and two carpenters adzes; which I desire may be sent up by the first opportunity. I am &c.

G:W.
Winchester July 25th 1756.    

